Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16342519 filed on 04/16/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a national stage entry of application PCT/EP2017/076376, with International Filing Date of 10/16/2017 that claims foreign priority to EP 16194932.6, filed on 10/20/2016 (EPO).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Election/Restrictions
invention of Group I claims 1-10, 16-17, drawn to drawn to an eyesight assessment device in the reply filed on 04/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


 Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation regarding the phrase that images are projected from the medium based on “the position” of the optical source relative to the medium, in lines 7-8. However, this limitation is confusing since there are “one or more positions” of the optical source, as recites in the claim, and thus it is unclear what position is meant in the above phrase limitation. It is suggested to amend the claim to e.g. –one or more positions--, or – a position of one or more positions--, or equivalent phrase, in order to remove the indefiniteness issue. 
Claims 2-10 and 16-17 depend on claim 1 and therefore inherit the same deficiency. 

Claim 3 includes the phrase limitation “one or more positions of the optical source correspond to different physical distances of the optical source relative to the at least one of the holographic and diffractive film” in lines 1-2. However this phrase limitation is unclear, because the above limitation 
Claim 4 recites the phrase limitation “one or more positions of the optical source correspond to different angles of the optical source relative to one of the at least one of the holographic and diffractive film” in lines 1-2. However this phrase limitation is unclear, because the above limitation includes the option where there is only “one position”, in which case it is unclear how this one single position can then correspond to different angles of the optical source relative to one of the at least one of the holographic and diffractive film? It is suggested to amend the claim in order to remove the indefiniteness issue. 

	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (hereafter Hall, of record, see Information disclosure Statement dated 04/16/2019) US 20130201446 A1.
 
In regard to independent claim 1, Hall teaches (see Figs. 1-9) an eyesight assessment device (i.e. as eye testing/measurement device, apparatus and method, see e.g. Abstract, paragraphs 01-03, 07-18, 28-38, 49-50, 61-66, 68-73], as depicted in e.g. Figs. 1, 6-9), comprising:
a medium (i.e. hologram, holographic media as diffractive structure 10 on substrate 12, paragraphs [07-18, 28-38, 49-50, 61-66]) having one or more imaging functionalities (i.e. as providing holographic images 18, 20 of object(s) at different virtual distances, sizes, shapes, wavelengths and contents, paragraphs [07-18, 28-38, 49-50, 61-66, 68-73], e.g. Figs. 1, 6, 8-9) and operable to project one or more images for display based on the one or more imaging functionalities (as apparatus projects holographic images 18, 20 of object(s) at different virtual distances, sizes, shapes, wavelengths and contents based on recorded hologram, paragraphs [07-18, 28-38, 49-50, 61-66, 68-73], e.g. Figs. 1, 6, 8-9); and 
an optical source (light/reference source 14 generating illuminating beam see Figs. 1-4, 8-9) operable to project light and being positioned at one or more positions relative to the medium (projected illumination light from 14 at position and adjusted positions of light source 14 paragraphs [62-64]), such that at least one of the one or more images are projected from the medium based on the position of the optical source relative to the medium and the one or more imaging functionalities of the medium (i.e. as holographic images are projected from hologram 10 on 12 based on position/adjusted position of source 14 and on recorded hologram features for different prescribed distances, sizes, shapes, wavelengths, and contents of projected holographic images paragraphs [07-18, 28-38, 49-50, 61-64], e.g. Figs. 1, 6, 8-9),  
wherein each image of the one or more images (each image e.g.18, 20) corresponds to an object provided for display at a virtual distance relative to a user of the eyesight assessment device (i.e. as virtual holographic images e.g. 18, 20 at prescribed distances from the observer 16, and correspond to objects for recorded holographic images 18, 20, e.g. ophthalmic/optometric eye chart, Abstract, paragraphs [01-2, 12-13-18, 30, 34-38, 49-61, 66]), and 
wherein each image of the one or more images includes (e.g. 18, 20) one or more of user assessable display characteristics that are indicative of a visual condition of the user (i.e. as holographic images are displayed for observer 16 with different characteristics as e.g. different prescribed distances, sizes, shapes, wavelengths, and contents of projected holographic images that are for e.g. eye testing and measurement e.g. eye conditions, vision, acuity e.g. myopia, hyperopia, depth gauge, see e.g. paragraphs [01-3, 07-18, 28-32, 61-64], e.g. Figs. 1, 6, 8-9).
Regarding claim 2, Hall teaches (see Figs. 1-9)  that the medium is at least one of a holographic and diffractive film (i.e. as 10 is hologram (diffracting structure) formed on thin substrate 12,on photosensitive material layer, paragraphs [07, 23-28, 49-52, 54-58]), wherein the medium is formed from at least one of a holographic and diffractive film (i.e. as hologram 10  (diffracting structure) is formed on thin substrate 12, on photosensitive material layer, paragraphs [07, 23-28, 49-52, 54-61], as depicted in Figs. 1-3), wherein one of the one or more imaging functionalities of the holographic and diffractive film (i.e. of 10) projects at least one of the one or more images (as apparatus projects holographic images 18, 20 of object(s) from hologram 10 at different virtual distances, sizes, shapes, wavelengths and contents based on recorded hologram, paragraphs [07,18, 49-52, 54-63, 68-73], e.g. Figs. 1-3, 6, 8-9), and wherein the optical source and the user are positioned to face an 4Docket No. 0604-1227 identical surface of the medium (because the source 14 can be arranged to reconstruct the hologram images 18, 20 from hologram 10 by transmission through the hologram 10, as 14 on the same side as observer 16, paragraphs (49-52]).  
Regarding claim 3, Hall teaches (see Figs. 1-9) that the one or more positions of the optical source correspond to different physical distances of the optical source relative to the at least one of the holographic and diffractive film (i.e. as projected illumination light from position of light source 14, and from adjusted positions of light source 14 are at different position distances from hologram 10 for optimum reconstruction of holographic images that have different optical distances for the observer, paragraphs [18, 30-31, 62-66]), and wherein each physical distance is associated with an approximate diopter of a lens operable to correct the visual condition of the user (i.e. as position and adjusted positions of light source 14 with respect to hologram 10 that reconstructs plurality of images (18, 20) at different distances observable for the observer 16, which can diagnose different eye conditions of myopia and hyperopia, which require different treatment and specific corrective lens diopters depending on the result of such eye testing i.e. degree of myopia or hyperopia, see paragraphs [18, 30-31, 62-66]; note that the diopter of a lens operable to correct the visual condition of the user, is not part of the eyesight assessment device, and therefore is treated as optional, since it is held that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)).  

Regarding claim 5, Hall teaches (see Figs. 1-9) that the medium is one of a holographic and diffractive film (hologram 10 (diffractive structure), e.g. paragraph [49]), wherein one of the one or more imaging functionalities projects transmission images (as apparatus projects transmission holographic images 18, 20 of object(s) by transmission through hologram 10 at different virtual distances, sizes, shapes, wavelengths and contents based on recorded hologram, paragraphs [49-52, 54-63]), and wherein the optical source and the user are positioned to face different surfaces of the medium (i.e. as optical source 14 can be positioned on opposite side of 10,12 from the observer 16, paragraphs [49-52], Figs. 9,1).  

Regarding claim 8, Hall teaches (see Figs. 1-9) that the one or more user assessable display characteristics comprises at least one of display color, display contrast, display size, and display clarity (i.e. as holographic images are displayed for observer 16 with different characteristics as e.g. different prescribed distances, sizes, shapes, wavelengths, and contents of projected holographic images that are for e.g. eye testing and measurement e.g. eye conditions, vision, acuity e.g. myopia, hyperopia, depth gauge, see e.g. paragraphs [01-3, 07-18, 28-32, 61-64], e.g. Figs. 1, 6, 8-9).
Regarding claim 9, Hall teaches (see Figs. 1-9) that the object is an eyechart (i.e. as virtual holographic images e.g. 18, 20 correspond to objects for eye testing e.g. ophthalmic/optometric eye chart, Abstract, paragraphs [01-2, 12-13, 30, 66]), and wherein the one or more 6Docket No. 0604-1227 user assessable display characteristics comprises at least one of the display color of content of the eyechart, the display contrast of the content of the eyechart, the display size of the content of the eyechart, and the display clarity of the content of the eyechart (i.e. as holographic images such as ophthalmic/optometric eye chart are displayed for observer 16 with different characteristics as e.g. different prescribed distances, sizes, shapes, wavelengths, brightness, focus and contents of eye chart for e.g. eye testing and measurement e.g. eye conditions, vision, acuity e.g. myopia, hyperopia, depth gauge, see e.g. paragraphs [01-3, 07-18, 28-32, 61-64, 66], e.g. Figs. 1, 6, 8-9).
Regarding claim 10, Hall teaches (see Figs. 1-9) that light transmitted by the optical source positioned at a first position of the one or more positions (as apparatus projects transmission holographic images 18, 20 of object(s) by transmission through hologram 10, from light from position of source 14, as the projected holographic images are at different virtual distances, sizes, shapes, wavelengths and contents based on recorded hologram, paragraphs [49-52, 54-63]) projects at least two images both corresponding to objects having common features and provided for display at different virtual distances relative to the user (i.e. as the projected holographic images e.g. eye chart, are at different virtual distances, paragraphs [30, 49-52, 54-63, 66]).
Regarding claim 16, Hall teaches (see Figs. 1-9)  that the medium is at least one of a holographic and diffractive film (i.e. as 10 is hologram (diffracting structure) formed on thin substrate 12,on photosensitive material layer, paragraphs [07, 23-28, 49-52, 54-58]), wherein one of the one or more imaging functionalities (i.e. of 10) projects transmission images (as apparatus projects transmission holographic images 18, 20 of object(s) by transmission through hologram 10, paragraphs [49-52, 54-63]), and wherein the optical source and the user are positioned to face different surfaces of the medium (as the source 14 is and can be arranged to reconstruct the hologram images 18, 20 from hologram 10 by transmission through the hologram 10, and source 14 and observer 16 are facing opposite sides of 10,  paragraphs (49-52], see Fig. 1).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (hereafter Hall, of record, see Information disclosure Statement dated 04/16/2019) US 20130201446 A1.
Regarding claim 4, Hall teaches (see Figs. 1-9) that the one or more positions of the optical source correspond to different angles of the optical source relative to one of the at least one of the holographic and diffractive film (i.e. as projected illumination light from position of light source 14, is adjusted to positions of light source 14 are with respect to hologram 10 for optimum reconstruction of holographic images, which have different optical distances for the observer, to obtain optimum brightness and focus of reconstructed images, see paragraphs [18, 30-31, 62-66], note that although Hall does not specifically disclose the different angles of one or more positions of the optical source (14), this feature is seen to be an inherent teaching of the hologram optometric eye chart device of Hall since adjustment to different positions of the source 14 with respect to hologram 10 is disclosed, and it is apparent that adjustments of the angle of the source must be present for the device to function as intended given that the hologram is diffractive structure for which reconstructed image is angle dependent on incident light to reconstruct image with optimum brightness and focus, as presented in paragraphs [18,30-31,49-51,60-66]), and 
wherein each angle is associated with an approximate diopter of a lens operable to correct the visual condition of the user (i.e. as position and adjusted positions of light source 14 with respect to hologram 10 that reconstructs plurality of images (18, 20) at different distances observable for the observer 16 can diagnose different eye conditions of myopia and hyperopia, which require different treatment and specific corrective lens diopters depending on the result of such eye testing i.e. degree of myopia or hyperopia, see paragraphs [18, 30-31, 62-66]; note that the diopter of a lens operable to correct the visual condition of the user, is not part of the eyesight assessment device, and therefore is treated as optional, since it is held that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)).  
In the alternative, that Hall discloses the claimed invention except explicitly mentioning the different angles of one or more positions of the optical source (14), claim 4 is considered obvious. . It would be obvious to one skilled in the art before the effective filing date do the claimed invention to expand the position adjustments of the source 14 to include different angle adjustments, since it was known in the art that reconstructing images from such diffractive structures and holograms depends on angles of incident light, for the purpose of reconstructing holographic images with optimum brightness and optimum focus, (see Hall e.g. paragraphs [60-62]). 
Regarding claim 17, Hall teaches (see Figs. 1-9)  that the medium is at least one of a holographic and diffractive film (i.e. as 10 is hologram (diffracting structure) formed on thin substrate 12,on photosensitive material layer, paragraphs [07, 23-28, 49-52, 54-58]), wherein one of the one or more imaging functionalities (i.e. of 10) projects transmission images (as apparatus projects transmission holographic images 18, 20 of object(s) by transmission through hologram 10, paragraphs [49-52, 54-63]), and wherein the optical source and the user are positioned to face different surfaces of the medium (as the source 14 is and can be arranged to reconstruct the hologram images 18, 20 from hologram 10 by transmission through the hologram 10, and source 14 and observer 16 are facing opposite sides of 10,  paragraphs (49-52], see Fig. 1).  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (hereafter Hall, of record, see Information disclosure Statement dated 04/16/2019) US 20130201446 A1 in view of Krueger US 20160262608 A1, 
Regarding claim 6, Hall teaches (see Figs. 1-9) that the optical source  (i.e. 14 light source, see paragraphs [49-50]), wherein the visual condition comprises at least one of myopia, hyperopia, astigmatism, and color blindness (i.e. as holographic images are displayed for observer 16 for eye testing and measurement e.g. eye conditions, vision, acuity, myopia, hyperopia, depth gauge, see e.g. paragraphs [01-3, 07-18, 28-32, 61-64]), and wherein one of the one or more the imaging functionalities projects an image recorded in the medium (i.e. as virtual holographic images e.g. 18, 20 at prescribed distances from the observer 16, are from  recorded holographic images 18, 20 in hologram 10, paragraphs [01-2, 7-18, 34-38, 49-61]). 
But Hall is silent that the optical source (14) is at least one of a flash component and a display screen of a smartphone. 
However, Krueger teaches in the same field of invention of systems and methods using virtual reality or augmented reality environments for the measurement and/or improvement of human vestibulo-ocular performance (see e.g. Figs. 1-6, Title, Abstract, paragraphs [02,06,34-36,58,135-140, 142-147, 282,342,347], where VR/AR devices and environment are applied to eye testing and visual acuity) and further teaches that the optical source is at least one of a flash component and a display screen of a smartphone (as smartphone is used for virtual display images, in devices that also have holograms and produce holographic displays, see paragraphs [58, 142-147, 282,342,347], e.g. Fig. 4, thus providing display source and target visual element(s) as well as stereoscopic images).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply and include optical source in a form of a smartphone according to teachings of Krueger as the optical source in the hologram device of Hall in order to provide display source and target visual element(s) and stereoscopic images, (see Hall, paragraphs [142-147, 282,342,347]). 
Regarding claim 7, Hall teaches (see Figs. 1-9) the optical source (14) is a display (i.e. as light source 14 is a display, e.g. displaying point source, see paragraphs [49-51]), the display being operable to project at least one of the one or more images (as the hologram device of Hall projects holographic images 18, 20 of object(s) see e.g. paragraphs [07-18, 28-38, 49-50, 61-66, 68-73], e.g. Figs. 1, 6, 8-9), and wherein the one or more imaging functionalities comprises at least one of a first imaging functionality operable to refract the at least one images by a first refractive power and a second imaging functionality operable to reflect the at least one images by a first reflectively power (i.e. as the holographic image light is either transmitted through hologram and thereby refracted in hologram 10, or is reflected by hologram 10, see paragraphs [49-52], see e.g. Fig. 1).  But Hall I silent that the optical source (14) is a display screen of an electronic device. 
However, Krueger teaches in the same field of invention of systems and methods using virtual reality or augmented reality environments for the measurement and/or improvement of human vestibulo-ocular performance (see e.g. Figs. 1-6, Title, Abstract, paragraphs [02,06,34-36,58,135-140, 142-147, 282,342,347], where VR/AR devices and environment are applied to eye testing and visual acuity) and further teaches that optical source is a display screen of an electronic device (as smartphone is used for virtual display images, in devices that also have holograms and produce holographic displays, see paragraphs [58, 142-147, 282,342,347], e.g. Fig. 4, thus providing display source and target visual element(s) as well as stereoscopic images).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply and include optical source in a form of a smartphone display screen according to teachings of Krueger as the optical source in the hologram device of Hall in order to provide display source with target visual element(s) and stereoscopic images (see Hall, paragraphs [142-147, 282,342,347]). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIN PICHLER/            Primary Examiner, Art Unit 2872